El Juez Asociado 'Sr. del Toro,
emitió la opinión del tribunal.
Presentada para su inscripción en el Registro de ]a Pro-*127piedad de San Juan, Sección Ia., la escritura No. 28 otorgada en esta ciudad el 26 de abril de 1911 ante el Notario Público Quintín Negrón Sanjurjo por Monseñor William A. Jones, Obispo Católico de Puerto Pico, y Manuel Carvajal, sobre can-celación de dos censos, el registrador, el 11 de mayo de 1911, hizo la de uno de ellos y no admitió la de otro, o sea la del cons-tituido sobre la casa No. 119 de la calle del Sol de esta ciudad, a favor de la monja Carmelita Sor Rosario María, del Señor San José Ramírez, por estimar el registrador que consig-nándose en la escritura que el censo de Sor María se declara revertido a su convento, no es posible inscribir la cancelación sin que antes sea inscrita la reversión indicada.
Es bien cierto que el artículo 20 de la Ley Hipotecaria prescribe que para inscribir o anotar los títulos en que se transfiere o grave el dominio ó la posesión de bienes inmue-bles o derechos reales, deberá constar previamente inscrito .o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la transmisión o gravamen.
Pero tal precepto, que es realmente fundamental dentro de nuestro sistema hipotecario, no es aplicable a este caso para negar la inscripción solicitada, pues de derecho quedó inscrito el censo de que se trata a nombre del Convento de las Monjas Carmelitas, en cuya representación hizo el Obispo Católico la cancelación, al inscribirse a nombre de la monja Carmelita Sor María, y en tal virtud, no puede decirse que el derecho esté inscrito a nombre de persona distinta del que lo ejercita.
Cualquier religioso o religiosa, por el hecho de otorgar sus votos solemnes, traspasa a lá comunidad a que pertenece, no sólo sus bienes presentes, sino también todo lo que pueda adquirir en el futuro. Quidquid monachus aclquirít, monaste-rmm adquirit.
Son estos principios de derecho canónico enteramente aplicables a este caso, ya que se trata de determinar los dere-chos correspondientes y las relaciones que existen entre una religiosa, un convento y un prelado diocesano, derechos y re-*128laciones fijados por las reglas dictadas en uso de las. faculta-des qne tiene para regir sns propias instituciones la Iglesia Católica, cuya personalidad fia sido plenamente reconocida por la Corte Suprema de los Estados Unidos y por ésta de Puerto Pico, dentro, desde luego, de las limitaciones consti-tucionales y de los principios del derecfio internacional.
Ponce v. Roman Catholic Church, 210 U. S., 296.
Jones, Obispo Católico de Puerto Rico Jr. Registrador de San Juan, Sec. 1a., 17 Dec. de P. R., 224, y Román v. Registrador de. San Juan, 17 Dec. de P. R., 321, resoluciones de la Corte Suprema de Puerto Bieo de febrero 14-, 1911, y marzo 24, 1911, respectivamente.
Por las razones expuestas, debe revocarse la nota recurri-da y ordenarse al registrador que verifique la inscripción soli-citada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.